DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the retainer" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROSSI (WO 2020/110033).
	Regarding claim 1, ROSSI discloses a dispenser assembly including: a dispensing bottle 6 containing a liquid to be dispensed from the dispensing bottle 6 (see figs. 1a-1c), the dispensing bottle 6 having an upper end and a bottom end (see figs. 1a-1c); a pump assembly coupled to the dispensing bottle to pump the liquid from the dispensing bottle (see figs. 1a-1c and paragraph 11), the pump assembly including a nozzle 10 proximate the upper end of the dispensing bottle 6 (see figs. 1a-1c); a mounting assembly having a base 30 to support the bottom end of the dispensing bottle 6 (see figs. 1a-1c), the mounting assembly being movable to and between a retracted configuration and an extended configuration (see paragraphs 26, 32 and 35); a socket 9 formed in one of the bottom end of the dispensing bottle 6 and the base 30 (see paragraph 41); a retainer 62 spaced from the base 30 and positioned proximate the upper end of the dispensing bottle when the mounting assembly is in the retracted configuration (figs. 1a-1c); and a projection 48 on the other of the bottom end of the dispensing bottle and the base sized and configured to insert into the socket 9 when the dispensing bottle 6 is supported on the base 30 (see paragraph 41); wherein removal of the dispensing bottle 6 is inhibited by the projection being within the socket 9 and the retainer 62 positioned proximate the upper end of the dispensing bottle 6 when the mounting assembly is in the retracted configuration (see figs. 1a-1c and paragraph 41); wherein the dispensing bottle 6 may be removed from the mounting assembly with the mounting assembly in the extended configuration (see paragraphs 32 and 41; it is noted that the bottle is cable of being removed in the extended potion where the bottle is uncoupled from the base).
	Regarding claim 2, ROSSI discloses wherein the retainer 62 further comprises: a collar capturing the upper end of the dispensing bottle 6 subjacent of the nozzle 10 (see figs. 1a and 1c).
	Regarding claim 3, ROSSI discloses wherein the mounting assembly further comprises: a carriage member 52 extending upward from base and coupling the retainer 62, at least in part, to the base 30 (see figs. 2a and 4a, and paragraph 25).
Regarding claim 4, ROSSI discloses wherein a distance between the base 30 and the retainer 62 is greater when the mounting assembly is in the extended configuration than when it is in the retracted configuration (when 22 is side away from 20, the retainer 62 would slide away from base 60; see figs. 2a and 2b).
Regarding claim 5, ROSSI discloses wherein the retainer moves upwardly relative to the base when the mounting assembly converts from the retracted configuration to the extended configuration.
Regarding claim 9, ROSSI discloses a release mechanism which when activated allows for the mounting assembly to move from the retracted configuration to the extended configuration (see paragraph 32).
Regarding claim 10, ROSSI discloses a mounting bracket to secure the mounting assembly to a generally vertical wall surface (see paragraph 16).
Regarding claim 16, ROSSI discloses a method for associating a dispensing bottle 6 with a mounting assembly (see figs. 1a-1c), the method comprising the steps of: inserting a nozzle 10 proximate an upper end of the dispensing bottle 9 through a retainer 62 extending from the mounting assembly (see figs. 1a-1c and paragraph 34); pivoting a bottom end of the dispensing bottle toward a generally vertical orientation relative to the upper end of the dispensing bottle (being inherent in order to fit nozzle 10 into the retainer 62 opening; see figs. 1a-1c and 5a and paragraph 34); inserting a projection 48 on one of a base 30 of the mounting assembly and a bottom of the dispensing bottle 6 into a socket 9 formed on the other of the base of the mounting assembly and the bottom end of the dispensing bottle 6 (see paragraph 41); and collapsing the mounting assembly into a retracted configuration such that removal of the dispensing bottle is inhibited by the projection being inserted within the socket and the retainer positioned proximate the upper end of the dispensing bottle when the mounting assembly is in the retracted configuration (see figs. 1-1c and paragraphs 41 and 35).
Regarding claim 17, ROSSI discloses inserting the nozzle 10 into and through a collar 62 extending from the mounting assembly (see figs. 1a-1c and paragraph 34).
Regarding claim 18, ROSSI discloses wherein the projection 48 is on the base 30 and the socket 9 is on the bottom of the dispensing bottle 6 (see paragraph 41).
Regarding claim 19, ROSSI discloses removing the dispensing bottle 6 from the mounting assembly by,(a) moving the mounting assembly from the retracted configuration to an extended configuration (see figs. 1a-1c and paragraphs 26, 27 and 31-32); (b) unseating the projection from socket (via sliding the base 30 away from the retainer 62); (c) tilting the dispensing bottle by pulling the bottom end of the dispensing bottle away from the base (being inherent in order to fit nozzle 10 through the retainer 62 opening; see figs. 1a-1c and 5a and paragraph 34); and (d) removing the nozzle 10 from the retainer downwardly (see figs. 1a-1c and 5a and paragraph 34).
Regarding claim 20, ROSSI discloses wherein the collapsing step further includes moving the retainer 62 closer to the base 30 (see paragraph 35).
Claims 1-6, 8, 11, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophardt et al. (US 10,182,865) in view of Perrin et al. (US 5,758,853).
Regarding claims 1-5, 8 and  11, Ophardt discloses a liquid dispenser assembly comprising: a dispensing bottle 101 containing a liquid to be dispensed from the dispensing bottle 101 (see col. 6, lines 20-21), the dispensing bottle 101 having an upper end and a bottom end (see fig. 26); a pump assembly 100 coupled to the dispensing bottle 101 to pump the liquid from the dispensing bottle 101 (see figs. 39 and 40), the pump assembly 100 including a nozzle 113 proximate the upper end of the dispensing bottle 101 (see fig. 23); a mounting assembly (fig. 5) having a base 116 to support the bottom end of the dispensing bottle 101 (see figs. 23 and 48) and the mounting assembly being movable to and between a retracted configuration (where member 500 is in the closed position; see figs. 23 and 27) and an extended configuration (where member 500 is extended into an open position; see fig. 25 and 31); a collar 508, 204 spaced from the base 116 and positioned proximate the upper end of the dispensing bottle 101 when the mounting assembly is in the retracted configuration (see fig. 23), the collar 508, 204 capturing the upper end of the dispensing bottle 101 (via plate 117; see col. 21, lines 4-10) subjacent of the nozzle 113 (see fig. 23); wherein the dispensing bottle 101 may be removed from the mounting assembly with the mounting assembly in the extended configuration (see figs. 25, 26 and 31); a carriage member 200, 201, 202 extending upward from base 116  (see fig .12) and coupling the retainer 508, 204, at least in part, to the base 116 (see fig. 12); wherein a distance between the base 116 and the collar 508, 204 is greater when the mounting assembly is in the extended configuration than when it is in the retracted configuration (via portion 508; see fig. 40 and col. 7, lines 28-32); wherein the retainer 508, 204 moves upwardly relative to the base 116 when the mounting assembly converts from the retracted configuration to the extended configuration (see figs. 39 and 40 and col. 7, lines 28-32); wherein the mounting assembly is biased toward the extended configuration (see col. 35, lines 57-61).
With further respect to claim 11, Ophardt discloses wherein the base 116 includes a projection (see figs. 23 and 40). However, Ophardt is silent to the teaching of a socket formed in the bottom end of the dispensing bottle, wherein the projection on the mounting assembly is sized and configured to be insert into the socket when the dispensing bottle is supported on the base.
Perrin teaches a liquid dispenser assembly including a dispensing bottle 12 having a socket (detent 52) formed in the bottom end of the dispensing bottle 12 (see fig. 4), and a projection 54 on the mounting assembly (see fig. 1) sized and configured to insert into the socket 52 when the dispensing bottle 12 is supported on the base 34 (see figs. 2 and 4), providing means for retaining the bottle 12 in place (see figs. 2 and 4, and col. 3, lines 50-56). 
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the Ophardt dispenser to include a socket formed in the bottom end of the dispensing bottle, wherein the projection on the mounting assembly is sized and configured to be insert into the socket when the dispensing bottle is supported on the base, as taught by Perrin, involves only routine skill in the art, for the predictable result of providing means for enhancing the retaining of the bottle within the mounting assembly.
It is noted that the combination of Ophardt and Perrin teaches wherein removal of the dispensing bottle is inhibited by the projection being within the socket and the retainer positioned proximate the upper end of the dispensing bottle when the mounting assembly is in the retracted configuration.
Regarding claims 6 and 12, it is noted that both Ophardt and Perrin disclose an annular depression surrounding the projection (Ophardt; figs. 23 and 40, and Perrin; fig. 1); Perrin discloses where a portion of the bottom of the bottle 12 is seated within the annular depression when the projection 58 is inserted into the socket 52 (see fig. 4). With respect to the recitation of “a lip surrounding the annular depression”  it is noted that lower portions of the cover 18 as well as member 500 may be construed as a lip surrounding the annular depression (see figs. 22 and 23).
Regarding claim 14, Ophardt discloses a release mechanism (being released via pull force) which when activated allows for the mounting assembly to move from the retracted configuration to the extended configuration (see figs. 27-31, col. 28, lines 31-34 and col. 32, lines 8-18).
Regarding claim 15, Ophardt discloses a mounting bracket to secure the mounting assembly to a generally vertical wall surface (see col. 17, lines 13-16).
Regarding claim 16, Ophardt discloses a method for associating a dispensing bottle 101 with a mounting assembly (see fig. 26), the method including the steps of: inserting a nozzle 113 proximate an upper end of the dispensing bottle 101 through a retainer 508, 204 extending from the mounting assembly (see figs. 23-31); and pivoting a bottom end of the dispensing bottle 101 toward a generally vertical orientation relative to the upper end of the dispensing bottle 101 (see fig. 40). Ophardt discloses wherein the base 116 includes a projection (see figs. 23 and 40). However, Ophardt is silent to the teaching of a socket.
Perrin teaches a liquid dispenser assembly including a dispensing bottle 12 having a socket (detent 52) formed in the bottom end of the dispensing bottle 12 (see fig. 4), and a projection 54 on the mounting assembly (see fig. 1) sized and configured to insert into the socket 52 when the dispensing bottle 12 is supported on the base 34 (see figs. 2 and 4), providing means for retaining the bottle 12 in place (see figs. 2 and 4, and col. 3, lines 50-56). 
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the Ophardt dispenser to include of a socket formed in the bottom end of the dispensing bottle, wherein the projection on the mounting assembly is sized and configured to be insert into the socket when the dispensing bottle is supported on the base, as taught by Perrin, involves only routine skill in the art, for the predictable result of providing means for enhancing the retaining of the bottle within the mounting assembly.
It is noted that the combination of Ophardt and Perrin teaches collapsing the mounting assembly into a retracted configuration such that removal of the dispensing bottle is inhibited by the projection being inserted within the socket and the retainer positioned proximate the upper end of the dispensing bottle when the mounting assembly is in the retracted configuration.
Regarding claim 17, Ophardt discloses inserting the nozzle 113 into and through a collar 508, 204 extending from the mounting assembly (see figs. 23-31).
Regarding claim 18, Ophardt discloses the combination of Ophardt and Perrin discloses wherein the projection is on the base and the socket is on the bottom of the dispensing bottle (see rejection of claim 16 above).
Claims 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophardt et al. (US 10,182,865) in view of Perrin et al. (US 5,758,853) as applied to claims 1 and 11 above, further in view of Schultz et al. (US 10,039,423).
Regarding claims 7 and 13, Ophardt teaches a shield 202 extending between the base 116 and the retainer 508, 204 (see fig. 12). However, Ophardt is silent to the teaching of the shield being arcuate.
Schultz teaches a liquid dispensing assembly including a shield 112 extending between the base 118 and retainer 102A, 102B, wherein the shield 112 is concave to accommodate concave shaped bottle (see figs. 1A and1B, and col. 4, lines 37-38).
Thus, one of ordinary skill in the art would recognize that the known option of providing the shield being arcuate, involves only routine skill in the art, for the predictable result of providing a shield configured to accommodate a bottle of arcuate shape, when an arcuate shaped bottle is desired (it is noted that Schultz teaches that holder shapes may be changed to accommodate bottles of various size and shapes; see col. 5, lines 7-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makino et al. (US 2004/0108337), and Dobkin (US 2,883,139), Bradley (US 2020/0029748) show other dispensing mounting assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754